Dissenting Opinion by
President Judge Bowman :
I must respectfully dissent as I am unable to agree with the majority’s treatment of an “extension” of a license as the equivalent of a “transfer” under Section 404 of the Liquor Code (Code), 47 P.S. §4-404. A transfer would, by definition, require the surrender of the license with regard to the original location as a prerequisite to utilizing the same license at a new location. An extension, however, would merely require a redefinition of the licensed premises. Section 7.21 of the Regulations of the Pennsylvania Liquor Control Board (Regulations), 40 Pa. Code §7.21.
This distinction between transfers and extensions is recognized implicitly in the Regulations and in the Code which addresses itself only to transfers. Section 7.21 of the Regulations, the only express attempt to regulate extensions, states in pertinent part:
(a) No licensee may conduct any business permitted by his license on any other premises, or any portion of the same premises other than *275that for which the license was issued, without the approval of the Board . . . except that the Board may approve an extension of the licensed premises to include the following:
(1) The abutting and adjacent sidewalk.
(2) The immediate, abutting, adjacent and contiguous vacant land. (Emphasis added.)
I believe this regulation to be controlling, and as it has not been challenged in these proceedings, its validity is not in issue. There being no other grant of authority to the Board to extend a license, I would reverse the order of the court below and reinstate the order of the Board. See Thompson v. Pennsylvania Liquor Control Board, 22 Pa. Commonwealth Ct. 344, 347, 348 A.2d 916, 918 (1975).
Judge Blatt joins in this dissent.